64121: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64121


Short Caption:UPONOR CORP. VS. DIST. CT. (CORONADO HOMEOWNERS ASSOC.)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Related Case(s):65883


Lower Court Case(s):Clark Co. - Eighth Judicial District - A609426Case Status:Writ Issued


Disqualifications:ParraguirrePanel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerUponor CorporationPeter C. Brown
							(Bremer Whyte Brown & O'Meara, LLP)
						Lindsay E. Dansdill
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						Prescott T. Jones
							(Bremer Whyte Brown & O'Meara, LLP)
						Howard L. Lieber
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						John R. Schleiter
							(Grotefeld, Hoffman, Schleiter, Gordon & Ochoa)
						


Real Party in InterestCoronado Homeowners Association, Inc.Scott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						Troy L. Isaacson
							(Maddox, Isaacson & Cisneros, LLP)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						Sergio Salzano
							(Lynch, Hopper & Salzano, LLP)
						


RespondentSusan Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur


12/15/2014OpenOriginal Writ



14-37629: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


10/02/2013Filing FeeFiling fee due for Petition.


10/02/2013Petition/WritFiled Petition For Writ Of Mandamus Or, In The Alternative, Writ Of Prohibition.13-29341




10/02/2013OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms - Kemp, Jones & Coulthard.


10/02/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-29343




10/07/2013Filing FeeFiling Fee Paid. $250.00 from Grotefeld Hoffmann.  Check no. 058092.


10/11/2013AppendixFiled Appendix to Petition for Writ - Vol 1.13-30514




10/11/2013AppendixFiled Appendix to Petition for Writ - Vol. 2.13-30515




11/18/2013Order/ProceduralFiled Order Directing Answer. Real party in interest's answer to writ petition due: 30 days. Petitioner: 15 days to file any reply.13-34636




12/13/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Answer due: December 26, 2013.13-37908




12/23/2013Petition/WritFiled Real Party In Interest's Answer to Petition for Writ of Mandamus Or, In the Alternative, Writ of Prohibition.13-38936




01/07/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to the Answer to the Petition for Writ due: January 14, 2014.14-00413




01/14/2014Petition/WritFiled Reply in Support of Petition for Writ of Mandamus or, in the Alternative, Writ of Prohibition.14-01415




01/30/2014MotionFiled Motion to Supplement the Record on Appeal and for Supp-lemental Briefing.14-03134




02/06/2014MotionFiled Real Party In Interest's Opposition to Petitioner Uponor Corporation's Motion to Supplement the Record on Appeal and For Supplemental Briefing.14-03954




02/14/2014MotionFiled Reply Brief in Support of Motion to Supplement The Record on Appeal and for Supplemental Briefing.14-04915




06/27/2014Order/ProceduralFiled Order Granting Motion for Supplemental Briefing.  Petitioner's Supplemental Brief due:  15 days.  Real Party in Interest's Supplemental Answer due:  15 days from service of Petitioner's Supplemental Brief.  Petitioner's Supplemental Reply (if any) due:  15 days from service of Answer.14-21169




07/14/2014BriefFiled Petitioner's Supplemental Brief in Support of Petition for Writ of Mandamus or, in the Alternative, Writ of Prohibition.14-22716




07/29/2014BriefFiled Real Party In Interest's Supplemental Brief In Opposition to Petition for Writ of Mandamus Or, In the Alternative, Writ of Prohibition.14-24789




11/14/2014Order/DispositionalFiled Order Granting Petition for Writ of Prohibition. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF PROHIBITION precluding the district court from allowing the case to proceed against petitioner and instructing the district court to vacate its order denying petitioner's motion to dismiss and enter an order granting petitioner's motion to dismiss." SNP14-JH/MD/MC.14-37629




11/14/2014WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Prescott T. Jones for service upon Judge Susan Johnson.14-37663